Citation Nr: 0408856	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  02-04 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a shoulder 
disability.

4.  Entitlement to service connection for a left leg 
disability

5.  Entitlement to service connection for atrophy and 
numbness of the left foot, with foot drop.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied the veteran's request to reopen previously denied 
claims for service connection disabilities of the back, neck, 
and shoulder.  The RO also denied his claims for service 
connection for a left leg disability and a left foot 
disability.


FINDINGS OF FACT

1.  In a March 1998 decision, the Board denied service 
connection for disabilities of the back, neck, and shoulders.

2.  In 2000 and 2002 VA received medical opinions supporting 
a link between the veteran's back, neck, and shoulder 
disorders and injuries sustained in a parachute jump during 
his service.


CONCLUSIONS OF LAW

1.  New and material evidence regarding the veteran's claim 
for service connection for a back disability has been 
received; that claim is reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2000).

2.  New and material evidence regarding the veteran's claim 
for service connection for a neck disability has been 
received; that claim is reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2000).

3.  New and material evidence regarding the veteran's claim 
for service connection for a shoulder disability has been 
received; that claim is reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen Previously Denied Claims

In a May 1995 rating decision, the RO denied the veteran's 
claims for service connection for disabilities of the neck, 
shoulders, back, right side, and ribs.  The veteran appealed 
the denial of those claims.  In a March 1998 decision, the 
Board also denied service connection for those disabilities.  
In December 1999, the veteran requested to reopen claims for 
service connection for disabilities manifested by pain in the 
back, neck, and shoulders.

When the Board denies a claim, the claim may not be reopened 
unless new and material evidence with respect to that claim 
is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002).  The regulation defining new and material evidence, 
38 C.F.R. § 3.156(a), was revised in 2001.  The revised 
regulation applies to any claim to reopen a finally decided 
claim received on or after August 29, 2001.  66 Fed. Reg. 
45,620, 45,629 (2001).  The revised regulation does not apply 
to the veteran's claim to reopen, which was received prior to 
August 29, 2001.

Under the version of the regulation applicable to the 
veteran's claim to reopen his previously denied claims, new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  The veteran is service connected for a scar on his 
forehead.

The evidence regarding the veteran's claims for service 
connection for back, neck, and right shoulder disorders that 
was in his claims file prior to the March 1998 Board decision 
include some medical records from service, VA, and private 
sources.  The few service medical records assembled do not 
include any record of treatment following a parachute jump.  
The report of the examination of the veteran at separation 
from service reflects a scar on the forehead, but does not 
show any musculoskeletal disorders.

VA outpatient treatment notes from 1994 reflect the veteran's 
report of sustaining injuries in a parachute jump during 
service.  X-rays taken in 1994 show some disorders of the 
cervical and lumbosacral areas of the veteran's spine.  There 
is a July 1995 affidavit from a man who wrote that he had 
served with the veteran, had seen contusions and lacerations 
on the veteran immediately following a parachute jump in 
1945, and had observed the manifestations of the veteran's 
pain from those injuries over two to three months following 
the injuries.  On VA examination in September 1996, the 
veteran reported having discomfort in his neck, right 
shoulder, and low back that had continued to some degree 
since he had sustained injuries in a parachute jump during 
service.  The examiner found limitation of motion and signs 
of pain in the low back and cervical spine, and limitation of 
motion in the right shoulder.  The examiner commented that 
the veteran's current disorders were consistent with 
progression of the injuries during service that the veteran 
had described.

The file also contains a transcript of the veteran's February 
1998 hearing before a Veterans Law Judge.  In that hearing, 
the veteran related that he had sustained injuries to his 
forehead, back, neck, shoulders, right side, and ribs in a 
parachute jump during service in 1945.  He stated that on 
that jump he had landed on a pile of rocks and had struck and 
injured his forehead, neck, shoulders, back, and right side.  
He reported that he was treated by medics immediately 
following the accident.  He indicated that he continued to 
have problems with his back, neck, and shoulders after the 
accident, and that he had undergone back surgery at a VA 
hospital in 1997.

The evidence regarding the back, neck, and right shoulder 
claims added to the claims file since the March 1998 Board 
decision includes statements from private physicians.  In 
February 2000, Charles E. Spingola, M.D., wrote that it was 
at least as likely as not that pain in the veteran's back, 
neck, and shoulder resulted from his parachute jump injuries 
from 1945.  Dr. Spingola wrote again in April 2002 to confirm 
this opinion.  In May 2000, Edward D. Reidy, M.D., wrote that 
he had evaluated the veteran in order to provide an opinion 
regarding the cause of the veteran's pain in the low back, 
left leg, shoulders, and neck.  Dr. Reidy expressed the 
opinion that degenerative changes in the veteran's low back 
and left lower extremity disabilities were secondary to the 
parachuting injury in 1945.  Dr. Reidy confirmed this opinion 
in an April 2002 statement.  The veteran also had a video 
conference hearing in May 2002, before the undersigned 
Veterans Law Judge.  In the hearing the veteran reiterated 
the history of injury in service and current symptoms that he 
had previously reported.

The opinions from Drs. Spingola and Reidy address the 
question of whether the veteran's back, neck, and shoulder 
disorders were incurred in service.  As their statements add 
direct medical support for a link between those disorders and 
service, the opinions are so significant that they must be 
considered in order to fairly decide those claims.  
Therefore, that evidence is new and material, and warrants 
reopening of the claims for service connection for back, 
neck, and shoulder disabilities.


ORDER

The claim for service connection for a back disability is 
reopened.

The claim for service connection for a neck disability is 
reopened.

The claim for service connection for a shoulder disability is 
reopened.


REMAND

Additional evidence is needed to decide the reopened claims 
for service connection for disabilities of the back, neck, 
and shoulders.  The veteran has reported that he had surgery 
on his lumbar spine in 1997 at the VA Medical Center (VAMC) 
in Pittsburgh, Pennsylvania.  The records of that surgery and 
the treatment preceding it should be obtained.  In light of 
the opinions that have been submitted, it would be helpful 
for the veteran to receive a VA medical examination, with the 
examiner to provide an opinion as to whether it is at least 
as likely as not that the veteran's back, neck, and shoulder 
disorders are linked to injuries sustained in a parachute 
jump landing in 1945.

Medical records and the veteran's statements indicate that 
symptoms in the veteran's left leg and left foot are related 
to his low back disorder.  Therefore, his claims for service 
connection for left leg and left foot disorders are 
intertwined with his back claim.  In the examination on 
remand, the examiner should also review the condition of the 
left leg and foot, and express an opinion as to whether it is 
at least as likely as not that those disorders are related to 
the low back disorder.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain records of 
outpatient and inpatient treatment, 
including surgery, of the veteran at the 
Pittsburgh, Pennsylvania, VAMC between 
January 1, 1996, and December 31, 1997.

2.  The RO should schedule the veteran 
for a VA examination to address the 
likely etiology of current disorders of 
the low back, neck, shoulders, left leg, 
and left foot.  The veteran's claims file 
should be provided to the examiner for 
review.  With respect to each current 
disorder of the back, neck, and 
shoulders, the examiner provide an 
opinion as to whether it is at least as 
likely as not that the disorder is linked 
to injuries sustained in a parachute jump 
in 1945.  With respect to each current 
disorder of the left leg and left foot, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the disorder is linked to a 
current low back disorder, or to injuries 
sustained in a parachute jump in 1945.

3.  After completing the development 
described above, the RO should 
readjudicate the veteran's claims for a 
back disability, a neck disability, a 
shoulder disability, a left leg 
disability, and atrophy, numbness, and 
foot drop in the left foot.  If any of 
those claims remains denied, the RO 
should issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



